DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Examiner believes that the last indent of claims 1 and 9 are not explicitly described in the Applicant’s specification.  Throughout the specification it is taught that the power will be dynamically diverted if/when there is a power difference/variations between the first and second times, for example paragraph 0052.  Only in paragraph 0065 is there an example of a time when the power difference occurs at “the specific time point” (i.e. when the USB port “has finished or is about to finish charging (or supplying power) the external device.”).  However, the specification does not explicitly teach not diverting the power difference (when there is a power difference) if the “specific time point” (i.e. port is about to stop supplying power to the external device) does not occur.  Also, the term “specific time point” isn’t referred to in the Applicant’s specification at all.
As stated in the previous 112 rejection, the Examiner believes the Petrick invention teaches what the Applicant’s specification describes.  For example, Petrick teaches supplying power to a particular device for a certain period of time, then when time period is up (i.e. when the output has stopped or is about to stop supplying power to an external device) dynamically divert the power difference to a different device.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 17, 19-21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipating by Fadell (2010/0007473).  Regarding independent claims 17 and 21, Fadell teaches a multi-port power supply apparatus and method (Figs. 1 and 3) comprising:
		a power supply circuit (112) configured to provide a source electric energy;
		a plurality of USB ports ([0003]);
a plurality of power converters (within 112) respectively coupled to the USB ports in a one-to-one manner, wherein the power converters are coupled to the power supply circuit to receive the source electric energy, and the power converters supply power to the USB ports; 
and a common control circuit (102) coupled to the USB ports to obtain power requirements of external devices connected to the USB ports and configured to correspondingly control the power converters to supply power to the USB ports according to the power requirements of the external devices connected to the USB ports, wherein the common control circuit calculates a total power of the USB ports and calculates a threshold power defined as a product of a minimum rated voltage and a maximum rated current of the power supply circuit; ([0035], which teaches setting power threshold limits to, for example, a product of minimum rated voltage and maximum rated current; [0044]-[0047])
wherein the common control circuit compares a difference between the total power of the USB ports and the threshold power associated with the power supply circuit to obtain a comparison result (is there enough power available with the set threshold power, above, to satisfy the power requirement), and the common control circuit correspondingly controls the power supply circuit to dynamically adjust a voltage of the source electric energy according to the comparison result. ([0047])
Regarding claims 19 and 23, Fadell teaches when the total power of the USB ports is less than the threshold power, the common control circuit sets a voltage of the source electric energy of the power supply circuit to a minimum rated voltage of the USB ports ([0047], which teaches adjusting the power output to deliver the required power, to run the system most efficiently, which would be the minimum rated voltage of the USB ports).
Regarding claims 20 and 24, Fadell teaches when the total power of the USB ports is greater than or equal to the threshold power and less than or equal to a rated power of the power supply circuit, the common control circuit calculates a quotient of the total power and a maximum rated current of the power supply circuit, and the common control circuit sets a voltage value of the source electric energy of the power supply circuit to the quotient. ([0046], [0047]; in this instance the power delivered to the USB ports from the source electric energy equals the maximum available voltage with a maximum rated current, wherein that voltage value being the claimed quotient)
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (CN 108880239 A) and Petrick et al. (8,916,991).  
Regarding independent claims 1 and 9, and dependent claims 6 and 14, Hong teaches a multi-port power supply apparatus (Fig. 1) comprising: 
a power supply circuit (110) configured to provide a source electric energy; 
a plurality of USB ports (140, 150); 
a plurality of power converters (120, 130) respectively coupled to the USB ports in a one-to-one -49-File: 86826usfmanner, wherein the power converters are coupled to the power supply circuit to receive the source electric energy, and the power converters supply power to the USB ports; and 
a common control circuit (160) coupled to the USB ports to obtain power requirements of the USB ports (D1, D2) and configured to correspondingly control the power converters to supply power 5to the USB ports according to the power requirements of external devices connected to the USB ports, 
wherein the common control circuit calculates a total power of the USB ports (i.e. max load demand), and the common control circuit correspondingly controls the power supply circuit to dynamically adjust a voltage of the source electric energy according to a relation between the total power and a threshold power.  (Hong teaches all of the above throughout the description of Fig. 1 in the Hong specification, specifically the paragraph at the bottom of page 3 of the English machine translation starting with “The first common control circuit 160 can also control…” and the paragraph (two paragraphs later) that starts with “In step S230, the first common control circuit 160 can detect…”)
Hong fails to explicitly teach detecting a power difference and dynamically diverting a power difference.  
Petrick teaches a similar multi-port power supply apparatus (Fig. 18) to that of Hong.  Petrick teaches detecting a power difference between a first power of a first port (the only auxiliary outlet of the auxiliary channel) at a first time and a second power of the first port at a second time; and dynamically diverting the power difference generated on the first port to a second port (the only outlet of the only other channel in an embodiment) in response to a specific time point occurring, wherein the specific time point indicates that the first USB port is about to stop supplying power to a first external device connecting to the first USB port. (Abstract; Col. 11, lines 36-42; Col. 12, lines 27-56; Col. 12, line 62-Col. 13, line 19)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Petrick’s method of power distribution/control into Hong’s invention, since it involves a simple substitution of one method for another to perform the same function of supplying the correct amount of power to a plurality of ports.
Regarding claims 2, 3, 10, and 11, Petrick teaches wherein the first time is earlier than the second time, and the first power is greater than the second power, and during a continuous period in which a second external device is electrically connected to the second port, the common control circuit configures a third power to the second port at the first time, and the common control circuit configures a fourth power greater than the third power to the second port after the second time. (when the auxiliary outlet reduces the power needed for the first external device from the first time to the second time; which means the second external device will receive more power (i.e. 4th power) at a second time, than at a first time (i.e. 3rd power), since there is more power available at the second time since the power requested from the first external device has decreased from the first time to the second time)
Regarding claims 4 and 12, Petrick teaches the first port is one port having a maximum power among the ports at the first time, and the second port is one port having a minimum power among the ports at the first time (i.e. when the auxiliary outlet needs all available power in an operational mode, so there is none leftover for the only other outlet in the only other channel).
Regarding claims 5 and 13, Petrick teaches a power of the second port at the first time (during first operational mode) is an original power (first power level), the common control circuit calculates a new power (second power level) by using the original power and the power difference, and the common control circuit controls the power converters to configure the new power to the second port after the second time (second operational mode). (Abstract; Col. 11, lines 36-42; Col. 12, lines 27-56)
Also regarding claims 6, 7, 14, and 15, Petrick teaches the common control circuit calculating a total power (total load demand) of the ports (the auxiliary outlet), the common control circuit calculates a remaining power (available power not provided to the auxiliary outlet) by using a power of the source electric energy and the total power, the common control circuit calculates a new power by using the first power, a reserved value, the original power and the remaining power, and the common control circuit controls the system to configure the new power to the second port after the second time (as the power needed by the auxiliary outlet decreases).  (Abstract; Col. 11, lines 36-42; Col. 12, lines 27-56)  Petrick fails to explicitly teach the details of the reserved value, but it would have been obvious to one of ordinary skill in the art at the time the invention was filed for Petrick to control the system in the claimed manner since Petrick teaches the same method as the one claimed to control power in the system to have it run as efficiently as possible.
7.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (CN 108880239 A) and Petrick et al. (8,916,991) as applied to claims 1, 6, 9, and 14 above, and further in view of McLean et al. (2015/0357834).  Hong and Petrick teach the multi-port power supply apparatus and method as described above.  They fail to explicitly teach the use of bypass switches.  McLean teaches a similar USB power supply apparatus (Figs. 1 and 2) to that of Hong.  McLean teaches the idea of using a bypass switch (34) in parallel with a converter (36/38) with each USB output port (16), wherein a first terminal of each bypass switch is coupled to the power supply circuit (via 14 and 28) to receive the source electric energy, and second terminals of each bypass switch is coupled to power pins of the USB port.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a bypass switch in parallel with each converter to increase efficiency in the apparatus when the input voltage is at level not needing to be converted.
Response to Arguments
8.	Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive.  As explained above in the 112 rejection, the Examiner does not feel that the Applicant’s specification explicitly teaches NOT diverting the power difference, when there is a power difference, if “the specific time point”, which indicates a USB port is about to stop supplying power, does not occur.  In other words, the Applicant’s specification does not teach ONLY diverting the power when a USB port is about to stop supplying power (see paragraph 0052).
Regarding claims 17 and 21, the Examiner believes the Fadell reference teaches the argued limitations on page 12 of the Applicant’s Remarks.  Fadell teaches in paragraph 0035 a common control circuit calculating a threshold power (“constrained to one or more values…(i.e.) peak power”) defined as a product of voltage and current (obviously), wherein Fadell teaches the idea of the threshold voltage being a minimum rated voltage and the threshold current being a maximum rated current.  Therefore, Fadell does teach calculating a threshold (peak) power using a minimum rated voltage and a maximum rated current.  The Examiner believes this is not a unique/novel combination since Fadell teaches the idea of using these values in determining threshold power.  This could arguably be a 103 rejection with the combination of a minimum rated voltage and maximum rated current being an obvious combination taught in Fadell to calculate the threshold power.
Regarding claims 1 and 9, as stated before, the Examiner believes that the Petrick reference teaches the same power distribution method as described in the Applicant’s specification at paragraphs 0052 and 0065.  When a power difference is detected, the difference is dynamically diverted to a different port.  Also, as stated before, the Examiner does not believe the Applicant’s specification explicitly teaches NOT diverting the power difference, when there is a power difference, if “the specific point” does not occur.  Therefore, that is new matter and the arguments regarding this claim limitation are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
9-27-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836